A conveyance of property by a debtor for his own ease and favor, whereby creditors are delayed or hindered, is fraudulent and void; and that, even when the conveyance is *Page 118 
made for a valuable consideration, or to pay or secure a bona fide debt. But a manifest qualification of this rule is, that the property must be such as the creditor has the right to subject to the payment of his debt.
If a debtor sells his "wearing apparel, Bible and hymn book, loom," c., which are exempt from execution for debt, no matter how or for what purpose he makes the sale, his creditors cannot complain; because under no circumstances can the creditor subject that property to the payment of his debt. He cannot therefore be defrauded.
So in our case, let it be conceded that the mother of the defendant sold her property to him for her own ease and favor and without valuable consideration, yet the plaintiff who is her creditor, cannot complain, because the property was worth only $440; and she was entitled to have exempted from execution $500 worth, if she had so much. So that he was not entitled to subject her property to the payment of his debt.
It is true that if she had died without having sold it, he would have been entitled to have it applied to his debt in whole or in part as the case might be, but she did sell it to the defendant in such manner as to divest the title out of her, in satisfaction of a debt which she owed the defendant, of more than $1,000.
This view of the case makes it unnecessary for us to decide the point made by the plaintiff, that the defendant as executor de son tort has no right to retain for his own debt.
The property is not in his hands as executor de son tort, but as his own. There is no error.
PER CURIAM.                              Judgment reversed. *Page 119